Citation Nr: 1501146	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-12 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable initial rating for kidney stones.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2002 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's claim.  

VA treatment records and the October 2011 VA examination report contain conflicting medical evidence regarding whether the Veteran required drug therapy for recurrent kidney stones.  VA treatment records through August 2011 consistently noted that the Veteran was prescribed hydrochlorothiazide on a daily basis.  It is unclear, however, whether hydrochlorothiazide was prescribed for kidney stones or hypertension.  Specifically, the Veteran's active medication list and a January 2011 VA treatment record noted that the medication was prescribed to control hypertension.  In contrast, other VA treatment records and the October 2011 examination report noted that hydrochlorothiazide was prescribed for kidney stones.  

Moreover, there is also conflicting evidence regarding whether the Veteran continues to take hydrochlorothiazide.  An August 2011 VA treatment record noted that the Veteran stopped taking hydrochlorothiazide because she believed it contributed to her persistent low blood pressure and fatigue.  In contrast, a February 2012 medication profile listed an active prescription for hydrochlorothiazide through January 2013.  

In light of the conflicting evidence, the Board finds that an additional VA examination for further clarification is required. 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from February 2012 to present.   

2.  Schedule the Veteran for VA examination to determine the current severity of her service-connected kidney stone disorder.  The claims folder and a copy of this remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

a.  The examiner should describe all treatment required for the Veteran's kidney stones, including any diet restrictions, drug therapy, or invasive or non-invasive procedures.  

b.  The examiner should also, if applicable, state the frequency of any invasive or non-invasive procedures.  The examiner should also comment on the presence, severity, and frequency of any colic, voiding dysfunction or infection related to the Veteran's kidney stones.  

c.  The examiner should address whether the Veteran was prescribed hydrochlorothiazide as treatment for kidney stones or for hypertension.

A complete rationale should be provided for any opinion or conclusion expressed.  

If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  Finally, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and her representative and provide an appropriate period for a response.  Thereafter, the case should be returned to the Board for further appellate consideration, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




